Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 06/30/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 06/30/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1-2, 4-8, and 13-19.
Applicant’s amendment left claims 9-12 and 20 as originally filed.
Applicant’s amendment cancelled claim 3.
Claims 1-2 and 4-20 are the current claims hereby under examination. 
Claim Objections – Withdrawn and New
Claims 1-2 and 4-7 objected to because of the following informalities:
In claim 1, please change “each of the one or more output devices are configured” to read “each of the one or more output devices is configured”
In claim 1, please change “wherein the one or more output devices are positioned within a foot-shaped area on the thigh of the wearer” to read “wherein the one or more output devices are configured to be positioned within a foot-shaped area on the thigh of the wearer”
In claim 1, please change “a position of each of the one or more output devices in the foot-shaped area correlates with the position of a corresponding input pressure sensor on the foot or the ankle of the wearer” to read “a position of each of the one or more one of the at least one input pressure sensors 
In claim 1, please change two instances of “the processor” in the final paragraph to read “the one or more processers”
Claim 2 repeats the limitation “wherein the device is configured to position the at least one input pressure sensor on the dorsal surface of the foot of the wearer” which is a requirement of claim 1. Claim 2 does not further limit the device the device of claim 1 and is thus an improper dependent claim.
In claims 4-7, please change “input pressure sensor configured to be positioned to be adjacent to” to read “input pressure sensor configured to be positioned 
Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claims 4 and 18 have been fully considered and are persuasive. The applicant has amended claims 4 and 18 to overcome the objections. Thus, the objections have been withdrawn. 

Claim Rejections - 35 USC § 112(b) – Withdrawn
Response to Arguments
Applicant’s arguments, see page 8, filed 06/30/2021, with respect to claims 8 and 13 have been fully considered and are persuasive. The applicant has amended claims 8 and 13 to overcome the rejection under 35 USC § 112(b). Thus, the rejections have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oddsson (US 20050131317 A1) and in view of Kanchan (US 20160338621 A1) and Everett (US 20120109013 A1).
Regarding Claim 1, Oddsson discloses a wearable device ([0007], feedback device worn in shin in Fig. 1), comprising:
one or more input pressure sensors that measure pressure ([0071], foot pressure sensor array 50 in Fig. 5 has at least one pressure sensor), 
one or more processors ([0071], microprocessor 54), and 
one or more output devices ([0071], vibrio-tactile array 52 worn on leg. In [0069] feedback device can be worn on thigh area of leg);
[0071], an array of force sensing resistors (FSRs) 50 shown in the Fig. 5. The array places the sensors in a predetermined area), 
wherein each of the one or more output devices are configured to be positioned so that it is next to a preselected area of skin on a thigh of the wearer when the device is worn ([0069], stimulation array located adjacent to the skin of the thigh). 
However, Oddsson does not explicitly disclose a power source and wherein the power source, the one or more input pressure sensors, the processors, the one or more output device and power are interconnected so that power is delivered to the one or more input sensors, the processor, and the one or more output devices, wherein the input pressure sensor are configured to be positioned on a dorsal surface of a foot or ankle of a wearer, and wherein the one or more output devices are positioned within a foot-shaped area on the thigh of the wearer and a position of each of the one or more output devices in the foot-shaped area correlates with the position of a corresponding input pressure sensor on the foot or the ankle of the wearer. 
One of ordinary skill would recognize that a processor, a sensor array, and a vibrational output device each require a power source to function properly, therefore the device disclosed by Oddsson inherently has at least one power source (at least power source for each feature). Oddsson also discloses the following steps in [0071]: “Balance information from the array of force sensing resistors 50 is passed to a microprocessor data acquisition and processing subsystem 54. The subsystem 54 operates to convert the balance information it receives into stimulation control signals sent to a vibro-tactile array 52 located on one or more legs of the user.” It is apparent from these steps and Fig. 4’s depiction of wires connecting the features that the input sensor, the processor, and the output device are all in electrical connection and it would therefore be obvious to one having ordinary skill in the art to utilize 
Kanchan teaches a wearable device ([0002], device wearable by a user) wherein a device ([0051], socks 40) is configured to position one or more input pressure sensor ([0051], one or more sensor packages 41) on the dorsal surface of a foot ([0051], sensor package 41 may be placed on the dorsal side of the foot). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the sensors as disclosed by Oddsson to be on the dorsal side of the foot as taught by Kanchan to measure movement data of the foot to plurality of sensors to achieve full foot mapping to enable orthotics producers to create custom foot beds for people in order to assist them in correcting their gait (Kanchan [0051]). One of ordinary skill in the art would recognize that the placement of the sensors on the foot is a mere design choice made to optimize the performance of the device to track specific areas. 
Everett teaches a wearable foot sensory device ([0037], input device 3, which will receive and transmit pressure readings from across a foot) comprising input pressure sensors ([0048], array 11 of embedded pressure or force sensors for monitoring of pressure) and an output device ([0093], back display) wherein the one or more output devices are positioned within a foot-shaped area on the wearer ([0109], array applied to the back will be fashioned to represent the input (e.g. an insole-shaped area on the back would correspond to an insole-shaped area that is being measured)) and a position of each of the one or more output devices in the foot-shaped area correlates with the position of a corresponding input pressure sensor on the foot or the ankle of the wearer ([0109], vibrations or stimulus applied to the back are presented in a particular pattern, and will have a fluctuating frequency. Each pressure sensor in the insole will correspond to a stimulator over the back). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the output device on the thigh of the wearer as disclosed by Oddsson to be in the shape of the Everett [0110]). 

Regarding Claim 2, Kanchan teaches wherein a device ([0051], socks 40) is configured to position one or more input pressure sensor ([0051], one or more sensor packages 41) on the dorsal surface of a foot ([0051], sensor package 41 may be placed on the dorsal side of the foot). 

Regarding Claim 4, Oddsson further discloses wherein at least four input pressure sensors ([0071], array of force sensing resistors (FSRs) 50 shown in Fig. 5 has at least 4 sensors) configured to be positioned to be adjacent to at least four different surfaces (See Fig. 5 none of the sensors overlap so each sensor is on a different surface. Because the foot can be considered one continuous surface, a “different surface” is interpreted as merely a different surface area) of the foot innervated by different nerves (Sensors are shown in Fig. 5 on each toe, each toe is innervated by a different nerve. “Different” is being interpreted broadly as “unique” which includes branches of the same nerve since each branch is “unique” from another branch).

Regarding Claim 6, Oddsson further discloses wherein the device comprises at least one input pressure sensor configured to be positioned to be adjacent to a surface innervated by the sural nerve (See annotated Fig. 5 produced below. Sensor marked “A” is located on a surface adjacent to the sural nerve which is present on the outside part of the back of the heel). 
Annotated Fig. 5:

    PNG
    media_image1.png
    321
    390
    media_image1.png
    Greyscale


Regarding Claim 11, Oddsson further discloses at least one input sensor that detects conductance (conductance is the ability of a material to transmit current. [0071], “Balance information (Voltage information with an inherent electrical current) from the array of force sensing resistors 50 is passed to a microprocessor data acquisition and processing subsystem 54.” Because current is flowing between the sensors and the controller, the sensor has “detected” conductance implicitly by sending current).

Regarding Claim 12, Oddsson further at least one input sensor ([0072], bi-axial goniometer 64) that detects a foot position ([0072], provides information regarding detected ankle angle with regard to the angle of the user's foot to the corresponding lower leg. Ankle angle determines foot position relative to leg).

Regarding Claim 13, Oddsson further discloses at least one input sensor ([0072], bi-axial goniometer 64) detects a foot position ([0072], provides information regarding detected ankle angle with regard to the angle of the user's foot to the corresponding lower leg. Ankle angle determines foot position relative to leg) and wherein at least one of the one or more output device produces an audible alarm ([0020], stimulators 14 may be of various types and provide various types of stimuli, including visual and auditory) or a visible signal when the foot position is not level, not fully supported by a [0079], an estimated center of pressure 104 located towards the front of the user's foot (“abnormal”), and being relatively farther from the center of the user's foot (“abnormal”), may be represented to the user with a feedback device described above.).

Regarding Claim 14, Oddsson further discloses wherein the at least one of the one or more output device is configured to provide a vibration or other tactile signal to the skin on the thigh ([0020], stimulators 14 may be of various types, and provide various types of stimuli, including vibratory. The stimulators 14 may be located on various parts of the body, including one or both legs or trunk of the user (“adjacent to the skin of the thigh” in [0069])).

Regarding Claim 15, Oddsson further discloses wherein the device is configured to place at least one of the one or more output devices on an area of the thigh innervated by the lateral cutaneous nerve or femoral nerve (See annotated Fig. 4 produced below, feedback array has stimulating units located on the front back and both sides of the leg (shown on shin but described above as being located adjacent to the thigh). This arrangement on the thigh would place the sensor marked “1” in annotated Fig. 4 on the femoral nerve). 
Annotated Fig. 4:

    PNG
    media_image2.png
    322
    283
    media_image2.png
    Greyscale

See annotated Fig. 4 produced above, feedback array has stimulating units located on the front back and both sides of the leg (shown on shin but described above as being located adjacent to the thigh). This arrangement on the thigh would place the sensor marked “2” in annotated Fig. 4 on the posterior cutaneous nerve).

Claims 5, 7, 9-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oddsson (US 20050131317 A1), of Kanchan (US 20160338621 A1), and Everett (US 20120109013 A1)as applied to claim 1 above, and further in view of Esposito (US 20160367191 A1).
Regarding Claim 5, modified Oddsson teaches the device of claim 1 as described above.
However, Oddsson does not disclose wherein the device comprises at least one input pressure sensor configured to be positioned to be adjacent to a surface innervated by the saphenous nerve. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) wherein a device ([0046], sock form factor shown in Fig. 1B) comprises at least one input pressure sensor ([0046], sensor band 20, sensor bands comprising resistive e-textile pressure sensitive material) configured to be positioned to be adjacent to a surface innervated by the saphenous nerve ([0046], One sensing region includes a region located in an upper, front foot region in the area of and below the ankle, extending laterally and medially in a band below the ankle area and across the back of the heel area. A part of the saphenous nerve is located within this region on the in-step). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system as disclosed by Oddsson to include a sensor disposed over the saphenous nerve as taught by Esposito to properly determine all the forces acting on the foot during motion (Esposito [0044]). One of ordinary skill in the art would recognize that changing the placement of 

Regarding Claim 7, modified Oddsson teaches the device of claim 1 as described above, and Oddsson further discloses wherein the one or more input pressure sensors are configured to be positioned to be adjacent to skin surfaces innervated by the medial plantar nerve (see newly annotated Fig. 5 produced below, sensor labeled “MP“), the lateral plantar nerve (see annotated Fig. 5 below, sensor labeled “LP“), the sural nerve (see annotated Fig. 5 below, sensor labeled “SN“) and the tibial nerve (see annotated Fig. 5 below, sensor labeled “T“).
However, Oddsson does not explicitly disclose the device wherein the one or more input sensors are positioned to be adjacent to skin surfaces innervated by the saphenous nerve. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) wherein a device ([0046], sock form factor shown in Fig. 1B) comprises one or more input pressure sensor ([0046], sensor band 20, sensor bands comprising resistive e-textile pressure sensitive material) configured to be positioned to be adjacent to a surface innervated by the saphenous nerve ([0046], One sensing region includes a region located in an upper, front foot region in the area of and below the ankle, extending laterally and medially in a band below the ankle area and across the back of the heel area. A part of the saphenous nerve is located within this region on the in-step). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system as disclosed by Oddsson to include a sensor disposed over the saphenous nerve as taught by Esposito to properly determine all the forces acting on the foot during motion (Esposito [0044]). One of ordinary skill in the art would recognize that changing the placement of a sensor to cover the saphenous nerve would be a mere design choice that would be obvious to optimize the device to measure forces in specific locations.


    PNG
    media_image3.png
    463
    512
    media_image3.png
    Greyscale

Regarding Claim 9, modified Oddsson teaches the device of claim 1. 
However, Oddsson does not disclose the device further comprising at least one input sensor that detects temperature. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) comprising at least one input sensor that detects temperature ([0046], Additional sensors may be used in connection with socks, and other types of sensors, including heat sensors (e.g., thermocouples)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system disclosed by Oddsson to include a temperature sensor as taught by Esposito to help monitor neuropathic and other degenerative conditions with the goal of alerting individual and/or medical service providers to sensed parameters that may indicate the worsening of a condition, lack of healing, and the like (Esposito [0003]). One having ordinary skill in the art would recognize that applying the 

Regarding Claim 10, modified Oddsson teaches the device of claim 1. 
However, Oddsson does not disclose the device further comprising at least one input sensor that detects moisture. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) comprising at least one input sensor that detects moisture ([0046], Additional sensors may be used in connection with socks, and other types of sensors, including moisture sensors). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system disclosed by Oddsson to include a temperature sensor as taught by Esposito to help monitor neuropathic and other degenerative conditions with the goal of alerting individual and/or medical service providers to sensed parameters that may indicate the worsening of a condition, lack of healing, and the like (Esposito [0003]). One having ordinary skill in the art would recognize that applying the known element of a moisture sensor taught by Esposito into the device disclosed by Oddsson would yield only the predictable result of allowing the device to also sense temperature.  
	
Regarding Claim 17, modified Oddsson teaches the device of claim 1 as described above. 
	However, Oddsson does not disclose wherein the device comprises one or more pieces of a stretchable fabric that alone or in combination are configured to cover the foot, ankle and thigh. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) wherein the device comprises one or more pieces of a stretchable fabric that alone or in combination are configured to cover the foot, ankle and thigh ([0009], garments intended to be worn (directly or indirectly) against the skin of an individual, such as leggings, socks. A combination of leggings and socks would cover the foot, ankle, and thigh). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify that sensing system as disclosed by Oddsson to be incorporated into the garments as taught by Esposito to allow users to wear the sensor assemblies more comfortably (Esposito [0013]). One having ordinary skill in the art would recognize that incorporating the sensors disclosed by Oddsson into the garments taught by Esposito would yield only the predictable results of making the system more comfortable to wear and easier to use.

Regarding Claim 18, modified Oddsson teaches the device of claim 1 as described above. 
	However, Oddsson does not disclose the device wherein each component of the device and wires connecting the components together are incorporated into an article of clothing. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) wherein components including pressure sensors ([0042], pressure sensors), associated wiring ([0048], conductive traces T) and controller ([0048], DED. DED having data storage, processing and/or analysis capabilities in [0021]) are incorporated into an article of clothing ([0042], systems incorporating pressure sensors, traces and terminals may be associated with a close-fitting garment or portion of a garment, such as a sock, a compression garment (sock, sleeve, band or the like), a shirt, belt, pants, or another type of garment or substrate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify that sensing system as disclosed by Oddsson to be incorporated into the garments as taught by Esposito to allow users to wear the sensor assemblies more comfortably (Esposito [0013]). One having ordinary skill in the art would recognize that incorporating the sensors disclosed by Oddsson into the garments taught by Esposito would yield only the predictable results of making the system more comfortable to wear and easier to use.
	
Shown in Fig. 4. Providing the device is inherent to the disclosure of Oddsson because the device only functions properly to send accurate pressure values of the feet after it has been provided to and then worn by a subject) and activating it (device is considered active if it is reading values and sending information) to convey signals from at least one of the one or more input pressure sensors to at least one of the one of more output devices ([0022], the disclosed system reads balance information signals output from one or more sensors, and stores the values for subsequent processing. The disclosed system then operates to convert the stored sensor values into stimulation control values at step 30. The stimulation control values are then output at step 32).
	
Regarding Claim 20, modified Oddsson teaches the method of claim 19 as described above, and Oddsson further discloses that the subject has diabetic neuropathy ([0067], Neuropathic patients often encounter sustained elevated pressures under parts of their feet that result in skin damage and the development of an ulcer. Consistent with the algorithm above, the disclosed system may operate such that signal processing subsystem transmits signals to the stimulators reflecting the time histories of pressures or forces impinging on individual transducers within a sensor array. The disclosure in [0004] specifically mentions diabetic neuropathy patients so it would be obvious that all references of neuropathy in the disclosure can also relate to diabetic neuropathy).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
No prior art relied upon in the rejection or found during search and discovery taught or suggested the limitation “at least one output pressure sensors outputs a signal and a controller or processor determines if a puncture or laceration has occurred.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791